Order of disposition, Family Court, New York County (Sara E Schechter, J.), entered on or about January 3, 2005, which, upon findings of permanent neglect, terminated respondent mother’s parental rights and committed custody and guardianship of the child to the Commissioner of Social Services of the City of New York and petitioner agency for the purpose of adoption, unanimously modified, on the law and the facts, the termination of parental rights vacated, the matter remanded for a new dispositional hearing, and otherwise affirmed, without costs.
Respondent permanently neglected her child. Although the agency repeatedly attempted to assist respondent in meeting goals for the return of the child, she resisted these efforts by failing to comply with drug testing and engaging in activities that ultimately led to her arrest on a drug-related charge. However, in light of the circumstances of this case, including the foster parent’s decision not to adopt the child, the passage of about two years since the dispositional hearing, and respondent’s significant progress toward rehabilitation, there should be a new dispositional hearing to reevaluate the best interests of the child (see Matter of Danny Darrell V., 284 AD2d 247 [2001]). Concur—Nardelli, J.P., Williams, Catterson, McGuire and Malone, JJ.